Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels (e.g. Figs. 1, 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1-2, 5-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2012/0081410 A1 to Yeo et al. (Yeo) and U.S. Patent Application Publication No. US 2013/0120344 A1 to Liao et al. (Liao).
As to claim 1, Yeo discloses a drive device for a display panel (100), comprising: a driving unit (500) (Fig. 1, Par. 34), configured to output a drive signal for driving a sub-pixel (Fig. 1, Par. 34); and a compensating unit (200) (Figs. 1, 5, Pars. 77, 80), coupled to the driving unit (500) (Fig. 1, Par. 34, 80) and a first fanout line (FL1, FLA) of a fanout region (FA) (Figs. 2-3, Par. 48) and configured to compensate a resistance of the first fanout line (FL1, FLA) based on a reference resistance (at FLB) and the drive signal (Fig. 5, Par. 80), wherein the fanout region (FA) comprises a plurality of fanout lines (Figs. 2-3, Par. 48), and the reference resistance is a maximum resistance (see Fig. 4A; [0057]) among the resistances of the plurality of fanout lines (to compensate an resistance of the first fanout line (FL1, FLA) to match the longest fanline (at FLB) (Fig. 5, Par. 80) (the reference resistance is a maximum resistance (at FLB) among the resistances of the plurality of fanout lines (FLA, FLB, FLC)) (see also Fig. 4C, 6, 7, Pars. 74, 86)(omit or an impedance greater than the maximum impedance). Yeo further teaches a dynamic capacitance compensating part (220) (impedance can be introduced by capacitance) (see Fig. 5; [0079, 0080]).
Yeo does not expressly disclose to compensate an impedance of the first fanout line based on a reference impedance.
Liao discloses to compensate an impedance of the first fanout line based on a reference impedance (smallest impedance value) (Fig. 2, Pars. 10, 15, 53).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yeo with the teaching of Liao since Yeo already disclosed to fanout lines with impendance(RC circuit) and dynamic capacitance compensating part(220) (see Figs. 4A-4B, 5; Par.  0060, 0079, 0090).  Yeo as modified by Liao could have a narrower frame design and reduce the cost as suggested by Liao (Par. 42).  
As to claims 7 and 8, see claim 1.
As to claim 2, Yeo does not expressly disclose the compensating unit comprises: a transistor, having a first terminal, a second terminal and a control terminal, wherein the control terminal of the transistor is configured to receive a compensation signal, the first terminal of the transistor is coupled to the driving unit to receive the drive signal, and the second terminal of the transistor is coupled to the first fanout line, and wherein one or more transistors are coupled between the driving unit and each of the plurality of fanout lines of the fanout region.
Liao discloses the compensating unit comprises: a transistor (40), having a first terminal, a second terminal and a control terminal (Fig. 3, Pars. 55-56), wherein the control terminal of the transistor (40) is configured to receive a compensation signal (Fig. 3, Pars. 59-60), the first terminal of the transistor (40) is coupled to the driving unit (30) to receive the drive signal (Fig. 3, Pars 55-56), and the second terminal of the transistor is coupled to the first fanout line (output channel) (Figs. 2-3, Pars 55-56), and wherein one or more transistors (40) are coupled between the driving unit (30) and each of the plurality of fanout lines (output channels) of the fanout region (Figs. 2-3, Pars. 55-56).
See the motivation as claim 1 above. 
As to claim 11, see claim 2.
As to claim 9, see claims 1 and 2. As to claim 5, Yeo as modified discloses the compensating unit further comprises: a compensating circuit (Yeo’s 230, Liao’s 50) coupled to the control terminal of the transistor (Liao’s 40)(Yeo’s Fig. 5, Liao’s Fig. 3, Pars 55-56), the compensating circuit (Yeo’s 230, Liao’s 50) configured to obtain the compensation signal corresponding to the drive signal based on the reference impedance (Yeo’s at FLB) (Yeo’s Fig. 5, Par. 80), the drive signal (Yeo’s Fig. 5, Par. 80) and a matched impedance computation table of a register (Yeo’s Pars. 91, 106), and output the compensation signal to the control terminal of the transistor (Liao’s Fig. 3, Pars 55-56).  It would have been obvious to one of ordinary skill in the art to have modified Yeo with the teaching of Liao to provide a narrower frame design and reduce the cost as suggested by Liao (Par. 42).    
As to claims 10 and 14, see claim 5.
As to claim 6, Yeo as modified discloses the compensating circuit comprises: a voltage-boosting circuit (Yeo’s Fig. 4C, 6, 7, Pars. 74, 80), configured to generate a maximum voltage (Yeo’s Fig. 4C, 6, 7, Pars. 74, 86) among voltages of a plurality of compensation signals corresponding to the plurality of fanout lines (Yeo’s Fig. 4C, 6, 7, Pars. 74, 80, 86); and a distributing circuit (Liao’s Fig. 3, Pars 55-56), configured to generate, based on the maximum voltage, the plurality of compensation signals distributed to respective transistors (Liao’s 40) corresponding to the plurality of fanout lines (output channels) (Yeo’s Fig. 4C, 6, 7, Pars. 74, 80, 86, Liao’s Fig. 3, Pars 55-56).  It would have been obvious to one of ordinary skill in the art to have modified Yeo with the teaching of Liao to provide a narrower frame design and reduce the cost as suggested by Liao (Par. 42).    
As to claim 15, see claim 6.


Allowable Subject Matter
Claims 3-4 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 7,123,234 B2 to Moon et al. teaches a display with a voltage difference compensating means connected to each of the gate driver integrated circuits to compensate for voltage differences between the driving signals according to line resistance differences between the line-on-glass type signal lines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361.  The examiner can normally be reached on Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        
/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692